 Case 1:20-cr-00143-TSE Document 332 Filed 05/06/21 Page 1 of 8 PageID# 5695




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA,                              Case No. 1:20-cr-00143
                                                        Honorable T.S. Ellis, III
                                Plaintiff,
                                                        Pretrial conference: May 7, 2021
        v.                                              Trial: July 12, 2021

 ZACKARY ELLIS SANDERS,

                                Defendant.


                   REPLY TO GOVERNMENT’S OPPOSITION TO
             DEFENDANT’S MOTION FOR ENTRY OF DISCOVERY ORDER
                   AND TO MODIFY THE PROTECTIVE ORDER

       At the hearing on April 2, 2021, this Court agreed that Mr. Sanders was entitled to see all

the evidence that the government intends to present in its case-in-chief, as well as have the

opportunity to discover and review exculpatory evidence. See Transcript of Proceedings on

4/2/2021, attached as Ex. 1, at 28 (“THE COURT: . . . He is entitled to see all of the evidence

you intend to present against him, and he is entitled to see exculpatory evidence.”). The Court

further instructed the parties to find a way for Mr. Sanders to review all the chats underlying the

production and receipt counts. Id. at 28 ( ‘THE COURT. . . . .we need to figure out a way that

he can sit down and look at all of these [chats] because they’re all material to the government’s

accusation of production of child pornography, which of course is the more serious of the

allegations. So we need to figure out how to do this.”). Id.

       The defense has attempted to reach an agreement with the government which remains

unwilling to allow Mr. Sanders to receive sanitized copies of the approximately 2,150 pages of

redacted chats in which he is alleged to be one of two participants, as well as approximately
 Case 1:20-cr-00143-TSE Document 332 Filed 05/06/21 Page 2 of 8 PageID# 5696




2,000 pages extracted from Mr. Sanders’s electronic devices by a defense expert who was

provided access to Mr. Sanders’s electronic devices at an FBI facility over a four-day period.

The redactions proposed by the defense include the names, family members, contact information,

addresses, usernames and/or passwords, and educational institutions of the alleged minor

victims, as well as any other information that the government believes needs to be redacted.

None of the sanitized chats contain any contraband.

       The proposed redactions would preserve the rights of any alleged victim to be reasonably

protected from the accused and guarantees that their dignity and privacy would be treated with

fairness and respect, as required by 18 U.S.C. §§ 3771(a)(1), (8), and would disclose only

information that the government alleges Mr. Sanders was previously sent by the alleged minor

victims and which is information that he needs to know by virtue of his participation in the

instant proceeding as the accused. See 18 U.S.C. §§ 3509(d)(1),, (d)(4). ). See, e.g., 18 U.S.C.

§ 3509(d)(1)(A)-(B) (providing that “persons who, by reason of their participation in the

proceeding, have reason to know [the name or any other information concerning a child]”

include “the defendant and employees of the defendant.”). Section 3509(d)(4) expressly

provides that “[t]his subsection does not prohibit disclosure of the name of or other information

concerning a child to the defendant.” 18 U.S.C. § 3509(d)(4) (emphasis added).

       Not surprisingly, the government provides no explanation for how providing Mr. Sanders

with redacted chats containing information that an alleged victim previously chose to disclose

fails to protect that individual’s privacy and dignity—particularly when it has offered no

evidence that Mr. Sanders has disclosed any such information to a third person without a need to

know. See Gov’t Opp, ECF at 9. Private information, such as disagreements with a victim’s

family members that an alleged victim previously disclosed to Mr. Sanders, is outside the scope




                                                2
Case 1:20-cr-00143-TSE Document 332 Filed 05/06/21 Page 3 of 8 PageID# 5697




of “information concerning a child that must be protected from disclosure” because it is

information that Mr. Sanders already knows, and that he has not previously attempted to disclose

to third parties. See Gov’t Opp., ECF 308 at 9. The same is true for any private, sensitive and

potentially embarrassing information that any alleged victim has already voluntarily shared with

Mr. Sanders in the chats, and that Mr. Sanders has not attempted to disclose.

        The government also argues that the Protective Order should not be modified because

Mr. Sanders “has provided no explanation of how his unsupervised access to this information at

ADC, (potentially around inmates and others present in the facility), would ensure that the minor

victims’ dignity and privacy rights are being respected.” Gov’t Opp, ECF 308, at 9. The

argument is disingenuous.

        In order to assuage the government’s concerns that the information could fall into third

parties’ hands, the defense proposed making the material available to Mr. Sanders on a password

protected iPad that was disabled from connecting to the Internet and that the ADC could provide

to Mr. Sanders at predetermined times when he could be locked in his cell. The ADC has

previously provided inmates with access to a laptop provided by defense teams that have been

similarly disabled from connecting to the Internet. Because of the storage capacity and battery

life of an iPad, the defense believes that an iPad would be more convenient than a laptop but

would serve the same function.

                                             DISCUSSION

   I.      None of the material that the defense seeks to share with Mr. Sanders contains
           contraband.

        None of the material that the defense is seeking to share with Mr. Sanders contains

contraband as the government would have this Court believe. As government counsel well

know, an FBI agent who was not involved in this investigation reviewed every page of the



                                                 3
 Case 1:20-cr-00143-TSE Document 332 Filed 05/06/21 Page 4 of 8 PageID# 5698




thousands of pages of material that Mr. Sanders’s forensic examiner extracted to ensure that

none of it included contraband. The government misleadingly stated in its Opposition that “[t]he

government does not know what information is contained in the material his examiners extracted

beyond the fact that some of what the examiner sought to remove from the FBI’s office

contained child sexual abuse material.” ECF No. 308 at 4. That statement is not only

misleading, but omits facts known to the government—that out of the thousands of pages the

defense sought to copy, there were only 3 or 4 instances where contraband was inadvertently

included among the images selected for copying by the defense team. Before the defense team

was allowed to take a copy of any image out of the FBI facility, the images selected for copying

were carefully examined by an FBI agent who is not a member of the prosecution team. Once

the contraband images were flagged by the FBI agent, the defense team was required to re-select

all the images they selected for copying with the small number of contraband images removed.

The forensic reports generated by the defense expert with the new images selected for copying

were reexamined by the FBI agent to confirm that no contraband had been inadvertently included

for a second time, and that all the contraband images had been removed. Neither the examiner

nor the defense attorneys left the FBI facility with copies of any child sexual abuse material. The

defense has also offered to allow the government to review the redacted and sanitized materials

before they are provided to Mr. Sanders to eliminate its concerns that they contained sexually

explicit material.

   II.      Both video and in-person visits with Mr. Sanders have become increasingly
            difficult to schedule since May 1, 2021, so the defense will not readily be able to
            review non-contraband evidence at ADC with his attorneys.

         Prior to May 1, 2021, the defense was more easily able to schedule video visits with Mr.

Sanders. Since the jail has begun to allow in-person visitation, it has become increasingly




                                                 4
 Case 1:20-cr-00143-TSE Document 332 Filed 05/06/21 Page 5 of 8 PageID# 5699




difficult to do so. As a result, Mr. Sanders will be more limited in what he is able to review with

his attorneys for at least the month of May. To date, the defense has not yet met with Mr.

Sanders in-person at the ADC, and so far has been unable to schedule any in-person visits

between Mr. Sanders and his attorneys. It has also become increasingly difficult to schedule any

kind of visit at all. The defense attempted to schedule in-person visits with Mr. Sanders during

the week of May 17, 2021 but was only able to schedule one 45-minute in-person scheduled with

Mr. Sanders for the entire week, and no video visits at all that week. For the week of May 25,

2021, the defense was only able to schedule four 45-minute video visits with Mr. Sanders.

Reviewing thousands of pages of chats and written discovery with Mr. Sanders via video

conferencing by holding pages up to a computer screen will not provide sufficient time, or a

constitutionally sufficient means of review.

   III.      This case is distinguishable from United States v. Hewlett.

          The government claims that the Protective Order in this case should not be modified

because the defendant in United States v. Hewlett, 1:20-cr-64-TSE, Dkt. 84 (E.D. Va. Aug. 12,

2020), was similarly situated and was not permitted to modify the protective order in that case.

Unlike Mr. Sanders, the defendant in Hewlett was alleged to have engaged in in-person

production while having sex with a minor. This Court ruled that it was necessary to protect the

defendant’s minor victim from the accused in that case because he had both violated and

attempted to circumvent the Court’s Orders restricting him from contacting the alleged victim as

well as other witnesses in the case. ECF No. 308-1 at 6. (Hewlett Order). The Court further held

that the Sixth Amendment did not require modification of the Protective Order to permit Hewlett

to receive copies of the discovery materials at the jail. Among the reasons cited by the Court

was the fact that neither party discussed the volume of discovery or whether that would make




                                                 5
    Case 1:20-cr-00143-TSE Document 332 Filed 05/06/21 Page 6 of 8 PageID# 5700




redactions impossible. The Court further concluded that under the circumstances of that case,

reviewing discovery on a shared computer screen via video conferencing was consistent with the

defendant’s Sixth Amendment rights. ECF No. 308-1 at 10, (Hewlett Order). The volume of

discovery and findings that Hewett violated the Protective Order are very different from what has

occurred in this case. First, there is no evidence that none of the alleged victims currently needs

to be protected from Mr. Sanders.1 Moreover, unlike Hewett, there are more than 2,150 pages of

chats that the government intends to introduce in its case-in-chief that Mr. Sanders needs to

personally review in order to adequately and meaningfully assist in his defense and critically, to

decide whether to testify. Crane v. Kentucky, 476 U.S. 683, 687 (1986) (citing California v.

Trombetta, 467 U.S. 479, 485 (1984)) (recognizing that defendants have “fundamental

constitutional right to a fair opportunity to present a defense.”)

      IV.      The government has previously grossly overstated the sensitivity of information.

            This Court should not credit the government’s claims about the sensitivity of the

sanitized, redacted chats that the defense seeks to share with Mr. Sanders. Mr. Sanders was

alleged to be a participant in each of the chats. The information disclosed by the alleged victims

underlies the government’s case and was voluntarily disclosed to Mr. Sanders during the chats.

Thus, their privacy and dignity rights will not be violated if Mr. Sanders is permitted to receive

sanitized copies of the chats in a secure setting at the ADC. If as the defense proposes, all

personal identifying information is redacted from the chats and the chats are provided to Mr.

Sanders on a password protected iPad at times when he is locked in his cell, there is no danger

that their privacy and dignity rights will be violated by either Mr. Sanders, fellow inmates, or



1
 The government claimed that Mr. Sanders’s mother contacted one of the alleged minor victims
after Mr. Sanders was arrested. That was before Mr. Sanders was indicted, and the person whom
Mrs. Sanders contacted was an adult at the time.


                                                    6
 Case 1:20-cr-00143-TSE Document 332 Filed 05/06/21 Page 7 of 8 PageID# 5701




others present at the facilities, including as the deputies at the jail who would maintain custody

of the iPad.

   V.      The current process for reviewing evidence is unworkable.

        The limited sessions planned at the U.S. Attorney’s Office also provide insufficient time

to review the totality of the evidence, including reading and discussing the thousands of pages of

chats, nor would the schedule proposed by the government for attorney jail visits be workable

given the difficulty in scheduling attorney visits and counsel’s other professional and personal

obligations. If this Court does not afford Mr. Sanders greater access to exculpatory evidence

and to evidence the government will introduce in its case-in-chief, the defense anticipates that a

further continuance will be required for the same reasons that previous continuances were

granted. Mr. Sanders simply will not have had adequate opportunity to review the evidence

which he must do in order to assist in his defense and decide whether to testify.

                                             CONCLUSION

        Wherefore, for the above reasons and any other reason appearing to the Court, Mr.

Sanders respectfully requests that his Motion be granted and that this Court issue the proposed

discovery order and modify the protective order to ensure Mr. Sanders is able to adequately

review discovery prior to the July 12, 2021 trial.

                                              Respectfully submitted,

                                                          /s/
                                              Jonathan Jeffress (#42884)
                                              Jade Chong-Smith (admitted pro hac vice)
                                              KaiserDillon PLLC
                                              1099 Fourteenth St., N.W.; 8th Floor—West
                                              Washington, D.C. 20005
                                              Telephone: (202) 683-6150
                                              Facsimile: (202) 280-1034
                                              Email: jjeffress@kaiserdillon.com
                                              Email: jchong-smith@kaiserdillon.com



                                                 7
Case 1:20-cr-00143-TSE Document 332 Filed 05/06/21 Page 8 of 8 PageID# 5702




                                                       /s/
                                            Nina J. Ginsberg (#19472)
                                            Zachary Deubler (#90669)
                                            DiMuroGinsberg, P.C.
                                            1101 King Street, Suite 610
                                            Alexandria, VA 22314
                                            Telephone: (703) 684-4333
                                            Facsimile: (703) 548-3181
                                            Email: nginsberg@dimuro.com
                                            Email: zdeubler@dimuro.com

                                            Counsel for Defendant Zackary Ellis Sanders

                               CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of May 2021, the foregoing was served electronically
on the counsel of record through the U.S. District Court for the Eastern District of Virginia
Electronic Document Filing System (ECF) and the document is available on the ECF system.

                                            /s/ _____________________
                                            Nina Ginsberg




                                               8
